EXHIBIT 10.17

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made this 9th day of December, 2009
by and between Discovery Communications, LLC (“Company”) and Peter Liguori
(“Executive”).

As a condition to and in consideration of the mutual promises and covenants set
forth in this Agreement, Company hereby offers Executive and Executive hereby
accepts employment upon the terms and conditions set forth herein.

 

I. DUTIES, ACCEPTANCE, LOCATION

 

  A. Company hereby employs Executive to render exclusive and full-time services
as Chief Operating Officer, upon the terms and conditions set forth herein.
Executive’s duties shall be consistent with his title and as otherwise directed
by Company.

 

  B. Company reserves the right to change the individual and/or position to
whom/which Executive reports and, if Company deems it necessary, subject to
Section IV(D)(1)(b) hereof, the location where Executive works, except that in
no event shall Executive report to a level lower than the Chief Executive
Officer of the Company.

 

  C. Executive hereby accepts such employment and agrees to render the services
described above. Throughout his employment with Company, Executive agrees to
serve Company faithfully and to the best of his ability, and to devote his full
business time and energy to perform the duties arising under this Agreement in a
professional manner that does not discredit, but furthers the interests of
Company. Executive agrees that he shall spend the majority of his business time
at the Company’s Silver Spring headquarters, exclusive of required business
travel and measured on a monthly basis. The Company shall provide Executive with
appropriate office space and administrative support in the Company’s Silver
Spring and Los Angeles offices.

 

II. TERM OF EMPLOYMENT AND RENEWAL

 

  A. Subject to Section IV, Executive’s term of employment shall be three
(3) years beginning on January 19, 2010 and ending on January 18, 2013. This
period is referred to as the “Initial Term.” The Initial Term, with any renewal
period, is referred to as the “Term of Employment.”

 

  B.

The parties may mutually agree to renew this Agreement by an additional one year
term. If Company wishes to negotiate a renewal to this Agreement, it will give
Executive written notice of its intent to negotiate within one hundred eighty
(180) days prior to the end of the Term of Employment. If the parties



--------------------------------------------------------------------------------

 

do not mutually agree upon renewal of this Agreement, the Agreement shall expire
and the Term of Employment shall end on January 18, 2013; provided, however,
that if the Company offers to renew this Agreement for at least one year on
terms no less favorable than the terms of this Agreement and Executive rejects
the renewal, Executive shall repay to the Company an amount equivalent to any
relocation benefits provided by the Company under Section I of Exhibit A and
incurred by Executive within twelve (12) months prior to the end of the Term of
Employment. Executive authorizes the Company to deduct any amounts owed from any
payments due to Executive, including any payments under the Incentive
Compensation Plan, base salary, or other compensation, and agrees to pay the
balance of any amounts due within 120 days after Executive’s last day of
employment. If the Company elects not to negotiate to renew this Agreement,
Executive shall be eligible for a severance payment pursuant to Section IV(D)(2)
herein.

 

III. COMPENSATION

 

  A. Base Salary. Company agrees to provide Executive with an annual base salary
of ONE MILLION DOLLARS ($1,000,000). Beginning January 19, 2010, this sum will
be paid over the course of twelve months, in increments paid on regular Company
paydays, less such sums as the law requires Company to deduct or withhold.
Executive’s future salary increases will be reviewed and decided in accordance
with Company’s standard practices and procedures for similarly-situated
employees, but in no event may Executive’s salary be reduced.

 

  B. Bonus/Incentive Payment. In addition to the base salary paid to Executive
pursuant to Section III(A), Executive shall be eligible for an annual incentive
payment target of 100% of his base salary. The portion of the incentive payment
to be received by Executive will be determined in accordance with Company’s
applicable incentive or bonus plan in effect at that time (e.g., subject to
reduction for Company under-performance and increase for Company
over-performance) and will be paid in accordance with the applicable incentive
or bonus plan.

 

  C.

Benefits. Executive shall be entitled to participate in and to receive any and
all benefits generally available to executives at Executive’s level in the
company in accordance with the terms and conditions of the applicable plan or
arrangement. The Company shall pay expenses or otherwise reimburse Executive for
business expenses in accordance with the Company’s Travel and Entertainment
policy, as the same applies to senior executives of the Company. Executive shall
be eligible for insurance coverage under the Company’s director and officer
liability insurance and employment practices liability insurance policies in
accordance with those policies and in amounts similar to coverage afforded other
senior executives of the Company for activities on behalf of Company and its
subsidiaries, and otherwise shall be eligible for indemnification in accordance
with the Company’s corporate

 

2



--------------------------------------------------------------------------------

 

governance requirements. Executive shall be eligible for four (4) weeks of paid
vacation each calendar year, in accordance with the Company’s vacation policy.

 

  D. Equity Program. Executive will be recommended for awards of nonqualified
stock options and Performance Restricted Stock Units (“PRSUs”) under the
Discovery Communications, Inc. 2005 Incentive Plan (the “Stock Plan”), during
the first 90 days of 2010, at the same time awards are made to other senior
executives of the Company. The award shall be subject to approval by the Equity
Compensation Subcommittee of the Compensation Committee and made in two
tranches: an award of nonqualified stock options with a target value of ONE
MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS ($1,250,000), and an award of PRSUs
with a target value of ONE MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS
($1,250,000). The number of units for the PRSUs will be calculated by dividing
the target value by the closing price of Discovery Series A common stock on the
date of grant, and the number of stock options using the Black-Scholes value as
of the date of grant. The terms of the grant are subject to the terms of the
Stock Plan and implementing award agreements. In the event that Executive
separates at the end of the Term of Employment and the Company has not offered
to renew this Agreement for at least one year on terms no less favorable than
the terms of this Agreement, Executive’s separation shall be considered a
termination without Cause under the Stock Plan. The classification of separation
with respect to other plans or arrangements shall not be required to be
consistent with this classification. Executive shall be considered for annual
equity grants in 2011, 2012, and, if applicable, future years, in accordance
with the Company’s normal executive compensation processes and practices for
similarly-situated employees.

 

  E. Relocation. Executive shall be eligible for relocation benefits in
accordance with the attached Exhibit A.

 

  F. Signing Bonus. In addition to the payments set forth above, Executive will
receive a one-time only signing bonus of TWO HUNDRED THOUSAND DOLLARS
($200,000), subject to customary withholdings and deductions. The signing bonus
will be paid to Executive within twenty (20) days of his first day of
employment. In the event that Executive should terminate his employment other
than for Good Reason (as defined below) within one year of his hire date,
Executive will be required to repay the signing bonus to Company in full.

 

IV. TERMINATION OF EMPLOYMENT AND AGREEMENT

 

  A.

Death. If Executive should die during the Term of Employment, this Agreement
will terminate. No further amounts or benefits shall be payable except earned
but unpaid base salary, accrued but unused vacation, unreimbursed expenses, and
those benefits that may vest in accordance with

 

3



--------------------------------------------------------------------------------

 

the controlling documents for other relevant Company benefits programs, which
shall be paid in accordance with the terms of such other Company benefit
programs, including the terms governing the time and manner of payment.

 

  B. Inability To Perform Duties. If, during the Term of Employment, Executive
should become physically or mentally disabled, such that he is unable to perform
his duties under Sections I (A) and (C) hereof for (i) a period of six
(6) consecutive months or (ii) for shorter periods that add up to six (6) months
in any eight (8)-month period, by written notice to the Executive, Company may
terminate this Agreement. Notwithstanding the foregoing, Executive’s employment
shall terminate upon Executive incurring a “separation from service” under the
medical leave rules of Section 409A. In that case, no further amounts or
benefits shall be payable to Executive, except that until (i) he is no longer
disabled or (ii) he becomes 65 years old — whichever happens first — Executive
may be entitled to receive continued coverage under the relevant medical or
disability plans to the extent permitted by such plans and to the extent such
benefits continue to be provided to the Company executives at Executive’s level
in the Company generally, provided that in the case of any continued coverage
under one or more of Company’s medical plans, if Company determines in good
faith that the provision of continued medical coverage at Company’s sole or
partial expense may result in Federal taxation of the benefit provided
thereunder to Executive or his dependents because such benefits are provided by
a self-insured basis by Company, then Executive shall be obligated to pay the
full monthly COBRA or similar premium for such coverage. In such event, the
Company shall pay Executive, in a lump sum, an amount equivalent to the monthly
premium for COBRA coverage for the remaining balance of the Term of Employment.

 

  C. Termination For Cause.

 

  1. Company may terminate Executive’s employment and this Agreement for Cause
by written notice. Cause shall mean under this paragraph: i) the conviction of,
or nolo contendere or guilty plea, to a felony (whether any right to appeal has
been or may be exercised); ii) conduct constituting embezzlement, material
misappropriation or fraud, whether or not related to Executive’s employment with
the Company; iii) conduct constituting a financial crime, material act of
dishonesty or conduct in violation of Company’s Code of Business Conduct and
Ethics; (iv) improper conduct substantially prejudicial to the Company’s
business; v) willful unauthorized disclosure or use of Company confidential
information; (vi) material improper destruction of Company property; or
(vii) willful misconduct in connection with the performance of Executive’s
duties.

 

4



--------------------------------------------------------------------------------

  2. In the event that Executive materially neglects his duties under Sections
I(A) or (C) hereof or engages in other conduct that constitutes a material
breach by Executive of this Agreement (collectively “Breach”), Company shall so
notify Executive in writing. Executive will be afforded a one-time-only
opportunity to cure the noted Breach within ten (10) days from receipt of this
notice. If no cure is achieved within this time, or if Executive engages in the
same Breach a second time after once having been given the opportunity to cure,
Company may terminate this Agreement by written notice to Executive.

 

  3. Any termination of employment pursuant to Sections IV(C)(1) or Section
IV(C)(2) hereof shall be considered a termination of Executive’s employment “For
Cause” (or for “Cause”) and upon such termination, Executive shall only be
entitled to receive earned but unpaid base salary, accrued but unused vacation,
unreimbursed expenses, and any amounts or benefits hereunder that have been
earned or vested at the time of such termination in accordance with the terms of
the applicable governing Company plan(s), (including the provisions of such
plan(s) governing the time and manner of payment), and/or as may be required by
law. “Cause” as used in any such Company plan shall be deemed to mean solely the
commission of the acts described in Sections IV(C)(1) or Section IV(C)(2) hereof
(after giving effect to the cure opportunity described therein).

 

  D. Termination Of Agreement By Executive for Good Reason/Termination of
Agreement by Company Not For Cause.

 

  1.

Company may terminate Executive’s employment and this Agreement not for Cause
(as “Cause” is defined above), and Executive may terminate his employment and
this Agreement for “good reason” as defined herein. “Good Reason” for purposes
of this Agreement shall only mean the occurrence of any of the following events
without Executive’s consent: (a) a material reduction in Executive’s duties or
responsibilities; (b) Company’s material change in the location of the Company
office where Executive works (e.g., relocation to a location outside the
Washington DC metropolitan area), (c) the change of Executive’s reporting
relationship to a level below the level of the Company’s CEO, or (d) a material
breach of this Agreement through the Company’s failure to comply with Section
III(D); provided however, that Executive must provide the Company with written
notice of the existence of the change constituting Good Reason within sixty
(60) days of any such event having occurred, and allow the Company thirty
(30) days to cure the same. If Company so cures the change, Executive shall not
have a basis for terminating his/her employment for Good Reason with respect to
such cured change. In addition, in the event a change occurs that triggers
Executive’s right to terminate this Agreement for Good Reason, Executive must
exercise

 

5



--------------------------------------------------------------------------------

 

his right in writing to terminate this Agreement for Good Reason within sixty
(60) days of the effective date of the applicable change or upon the change
becoming known to him or such right shall be deemed waived.

 

  2. If Company terminates Executive’s employment and this Agreement not for
Cause, or if Executive terminates his employment and this Agreement for Good
Reason then the following payments (“Severance Payment”) will be made:

(a) Consistent with the Company’s normal payroll practices, within thirty
(30) days following the last day of the Release Deadline (as defined below),
Company will commence to pay Executive Executive’s annual base salary for the
longer of (i) the balance of the Term of Employment, (ii) twenty-six (26) weeks
(the “Base Salary Continuation”), or the amount payable under IV(D)(4). In the
event the period of Base Salary Continuation is calculated under
Section 2(a)(ii) of this paragraph and the Company relieves the Executive of all
of Executive’s work responsibilities for some period of time prior to the
effective date of Executive’s termination of employment, this period of “garden
leave” shall be offset against the number of weeks of Base Salary Continuation.

The Base Salary Continuation shall be paid in substantially equal increments on
regular Company paydays, less required deductions and withholdings, until the
balance is paid in full.

(b) Executive will be paid the prorated portion of his bonus under the Company’s
incentive or bonus plan for the year in which the termination occurs. The
bonus/incentive payment portion of the Severance Payment will be paid in the
year following the calendar year in which the termination occurs on the date
that Company pays bonuses/incentive payments to its other executives at
Executive’s level in the Company and will be paid at the target amount set forth
in Section III(B), subject to satisfying the performance conditions of the
bonus/incentive plan and the terms and conditions of the actual bonus/incentive
plan in effect at the time (e.g., Executive’s bonus/incentive payment will be
subject to reductions for Company under-performance or increases for Company
over-performance if Company under-performance or over-performance is a factor in
determining bonus awards, or for any change to the applicable bonus/incentive
payment plan, that may result in Executive’s receiving an amount that is less
than the target amount set forth in Section III(B)).

(c) The Company shall reimburse Executive for up to 18 months of continued
health coverage (medical, dental, and vision) under the

 

6



--------------------------------------------------------------------------------

applicable Company medical plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), should Executive be eligible for and elect COBRA.
These reimbursements shall be subject to required withholdings. In the event the
balance of Term of Employment is greater than 18 months, the Company shall pay
Executive at the end of the 18-month period an amount equivalent to the
then-current COBRA premium for the number additional months remaining in the
Term of Employment. If Company determines in good faith that reimbursement of
the cost of continued medical coverage at Company’s sole or partial expense may
result in Federal taxation of the benefit provided thereunder to Executive or
his dependents because such benefits are provided by a self-insured basis by
Company, then Executive shall be obligated to pay the full monthly COBRA or
similar premium for such coverage. In such event, the Company shall pay
Executive, in a lump sum, an amount equivalent to the monthly premium for COBRA
coverage for the remaining balance of the Term of Employment.

 

  3. No Severance Payment will be made if Executive fails to sign a release in
the form substantially similar to that attached hereto as Exhibit B. Such
release must be executed and become effective within the sixty (60) calendar day
period following the date of Executive’s “separation from service” within the
meaning of Section 409A (the last day of such period being the “Release
Deadline”). No Severance Payment will be made if Executive violates the
provisions of Section VI hereof, in which case all Severance Payment shall
cease, and those already made shall be forfeited.

 

  4. Company agrees that if, at the time Executive is Terminated not For Cause,
or Executive terminates his employment for Good Reason, Company has a standard
severance policy in effect that would be applicable in the absence of this
Agreement (i.e., applicable to the circumstances surrounding the termination)
and that would result in Executive’s receiving a sum greater than this Severance
Payment, Executive will receive whichever is the greater of these two payments;
provided, that if (i) the standard severance policy would provide for a sum
greater than the Severance Payment, and (ii) the payment schedule under the
Severance Policy is different from the payment schedules for the Severance
Payment and would result in an impermissible acceleration or delay in payment in
violation of the time and manner of payment requirements of Section 409A, then
the payment schedule provided in the Company’s standard severance policy shall
only apply to the portion of the amount payable under the standard severance
policy that exceeds the Severance Payment.

 

  5.

If Executive terminates this Agreement before the Term of Employment has expired
for a reason other than those stated in Section

 

7



--------------------------------------------------------------------------------

 

IV(D)(1) hereof, it will be deemed a material breach of this Agreement.
Executive agrees that, in that event, in addition to any other rights and
remedies which Company may have as a result of such breach, he will forfeit all
right and obligations to be compensated for any base salary continuation,
Severance Payment, bonus/incentive payment that may otherwise be due under this
Agreement, pursuant to other Company plans or policies, or otherwise, except as
may be required by law.

 

  E. Right To Offset. In the event that Executive secures employment or any
consulting or contractor or business arrangement for services he performs during
the period that any payment from Company is continuing or due under Section
IV(D) hereof, Executive shall have the obligation to timely notify Company of
the source and amount of payment (“Offset Income”). Company shall have the right
to reduce the amounts it would otherwise have to pay Executive by the Offset
Income. Executive acknowledges and agrees that any deferred compensation for his
services from another source that are performed while receiving Severance
Payment from Company, will be treated as Offset Income (regardless of when
Executive chooses to receive such compensation). Executive agrees that timely
failure to provide such notice or to respond to inquiries from Company regarding
any such Offset Income shall be deemed a material breach of this Agreement.
Executive also agrees that Company shall have the right to inquire of third
party individuals and entities regarding potential Offset Income and to inform
such parties of Company’s right of offset under this Agreement with Executive.
Accordingly, Executive agrees that no further Severance Payment from Company
will be made until or unless this breach is cured and that all payments from
Company already made to Executive, during the time he failed to disclose his
Offset Income, shall be forfeited and must be returned to Company upon its
demand. Any offsets made by the Company pursuant to this Section shall be made
at the same time and in the same amount as a Severance Payment amount is
otherwise payable (applying the Offset Income to the Company’s payments in the
order each are paid) so as not to accelerate or delay the payment of any
Severance Payment installment.

 

  F.

Mitigation. In the event of termination of employment pursuant to Section IV(D)
herein, and during the period that any payment from Company is continuing or due
under Section IV(D), Executive shall be under a continuing obligation to seek
other employment, including taking all reasonable steps to identify and apply
for any comparable, available jobs for which Executive is qualified. At the
Company’s request, Executive may be required to furnish to the Company proof
that Executive has engaged in efforts consistent with this paragraph, and
Executive agrees to comply with any such request. Executive further agrees that
the Company may follow-up with reasonable inquiries to third parties to confirm
Executive’s mitigation efforts. Should the Company determine in good faith that
Executive failed to take reasonable steps to secure

 

8



--------------------------------------------------------------------------------

 

alternative employment consistent with this paragraph, the Company shall be
entitled to cease any payments due to Executive pursuant to Section IV(D)(2).

 

V. CONFIDENTIAL INFORMATION

 

  A. Executive acknowledges his fiduciary duty to Company. As a condition of
employment, Executive agrees to protect and hold in a fiduciary capacity for the
benefit of Company (except as required by law or as may be required within the
scope of his duties hereunder) all confidential information, knowledge or data,
including the terms of this Agreement and, without limitation, all trade secrets
relating to Company or any of its subsidiaries, and their respective businesses,
(i) obtained by the Executive during his employment by Company or otherwise and
(ii) that is not otherwise publicly known (other than by reason of an
unauthorized act by the Executive). Executive may disclose the terms of this
Agreement to his immediate family members, representatives, and prospective
employers. After termination of the Executive’s employment with Company,
Executive shall not communicate or divulge any such information, knowledge or
data to anyone other than Company and those designated by it, without the prior
written consent of Company, except as herein provided or as required by law.

 

  B. In the event that Executive is compelled, pursuant to a subpoena or other
order of a court or other body having jurisdiction over such matter, to produce
any information relevant to Company, whether confidential or not, Executive
agrees to provide Company with written notice of this subpoena or order so that
Company may timely move to quash if appropriate.

 

  C. Executive also agrees to cooperate with Company in any legal action for
which his participation is needed. Company agrees to try to schedule all such
meetings so that they do not unduly interfere with Executive’s pursuits after he
is no longer in Company’s employ and will reimburse Executive for reasonable
travel expenses incurred in connection with such cooperation.

 

VI. RESTRICTIVE COVENANTS

 

  A.

Executive covenants that if he is Terminated For Cause pursuant to Section IV(C)
hereof or terminates his employment for other than Good Reason as set forth in
Section IV(D)(1) hereof, for a period of twelve (12) months after the conclusion
of Executive’s employment with Company, he will not perform any work on, related
to, or respecting non-fiction television programming or engage in any activities
on behalf of any company or any entity related to nonfiction television
programming services for distribution to cable, satellite and/or other
multi-channel distribution platforms (any such company or entity, a
“Competitor”). The Company agrees that the Executive performing work for an
entity that engages in non-fiction programming, but in a role that is for the
most part engaged in fictional or scripted programming, shall not be considered
a violation of this Agreement, nor shall activities unrelated to non-

 

9



--------------------------------------------------------------------------------

 

fiction programming, even if for an entity that engages in non-fiction
programming. Executive agrees that this Section VI(A) is a material part of this
Agreement, breach of which will cause Company irreparable harm and damages, the
loss of which cannot be adequately compensated at law. In the event that the
provisions of this paragraph should ever be deemed to exceed the limitations
permitted by applicable laws, Executive and Company agree that such provisions
shall be reformed to the maximum limitations permitted by the applicable laws.

 

  B. If Executive is Terminated not For Cause, or terminates his employment for
Good Reason, pursuant to Section IV(D)(1) hereof, before expiration of the Term
of Employment, Executive will be released from this covenant not to compete.

 

  C. If Executive works for Company through and until the end of the Term of
Employment, Company agrees that Executive will be released from the covenant not
to compete in Section VI(A) hereof.

 

  D. During his employment and upon termination of Executive’s employment with
Company, regardless of the reason for the termination, Executive covenants that
for a period of twelve (12) months, he will not directly solicit any employees
of Company or its subsidiary and affiliated companies (other than Executive’s
personal assistant) to leave their employment nor indirectly aid in the
solicitation of such employees.

 

  E. During the period Executive is employed by Company, Executive covenants and
agrees not to engage in any other business activities whatsoever, or to directly
or indirectly render services of a business, commercial or professional nature
to any other business entity or organization, regardless of whether Executive is
compensated for these services. The only exception to this provision is if
Executive obtains the prior written consent of Company’s President and Chief
Executive Officer. The activities reflected on Exhibit C have been approved.

 

  F.

Throughout the period that Executive is an employee of Company, Executive agrees
to disclose to Company any direct investments (i.e., an investment in which
Executive has made the decision to invest in a particular company) he has in a
company that is Company’s Competitor or that Company is doing business with
during the Term of Employment (“Company”), if such direct investments result in
Executive or Executive’s immediate family members, and/or a trust established by
Executive or Executive’s immediate family members, owning five percent or more
of such a Competitor or Company. This Section VI(F) shall not prohibit
Executive, however, from making passive investments (i.e., where Executive does
not make the decision to invest in a particular company, even if those mutual
funds, in turn, invest in such a Competitor or Company). Regardless of the
nature of Executive’s investments, Executive herein agrees that his investments
may not materially

 

10



--------------------------------------------------------------------------------

 

interfere with Executive’s obligations and ability to provide services under
this Agreement.

 

  G. In the event that Executive violates any provision of this Section VI, in
addition to any injunctive relief and damages to which Executive acknowledges
Company would be entitled, all Severance Payment to Executive, if any, shall
cease, and those already made will be forfeited.

 

VII. ARBITRATION

 

  A. Submission To Arbitration. Company and Executive agree to submit to
arbitration all claims, disputes, issues or controversies between Company and
Executive or between Executive and other employees of Company or its
subsidiaries or affiliates (collectively “Claims”) directly or indirectly
relating to or arising out of Executive’s employment with Company or the
termination of such employment including, but not limited to Claims under Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Age Discrimination in Employment Act of 1967, the Americans With
Disabilities Act of 1990, Section 1981 of the Civil Rights Act of 1966, as
amended, the Family Medical Leave Act, the Employee Retirement Income Security
Act, any Claim arising out of this Agreement, and any similar federal, state or
local law, statute, regulation or common law doctrine.

 

  B. Use Of AAA. Choice of Law. All Claims for arbitration shall be presented to
the American Arbitration Association (“AAA”) in accordance with its applicable
rules. The arbitrator(s) shall be directed to apply the substantive law of
federal and state courts sitting in Maryland, without regard to conflict of law
principles. Any arbitration, pursuant to this Agreement, shall be deemed an
arbitration proceeding subject to the Federal Arbitration Act.

 

  C. Binding Effect. Arbitration will be binding and will afford parties the
same options for damage awards as would be available in court. Executive and
Company agree that discovery will be allowed and all discovery disputes will be
decided exclusively by arbitration.

 

  D. Damages and Costs. Each party shall pay its own costs and attorneys’ fees;
however, the arbitrator may award costs and reasonable outside attorneys’ fees
to the prevailing party to the extent permitted by law. If the claim concerns an
alleged violation of a public policy or a statutory or constitutional provision,
the Company will pay all costs unique to the arbitration to the extent such
costs would not otherwise be incurred in a court proceeding – for instance, the
Company will, if required, pay the arbitrator’s fees to the extent they exceed
court filing fees. If the claim does not concern an alleged violation of a
public policy or a statutory or constitutional provision, the parties shall
share equally the arbitrator’s fees and costs. Any damages shall be awarded only
in accord with applicable law. Reinstatement shall only be awarded if monetary
damages are insufficient.

 

11



--------------------------------------------------------------------------------

VIII. CONTROLLING LAW AND ADDITIONAL COVENANTS

 

  A. The validity and construction of this Agreement or any of its provisions
shall be determined under the laws of Maryland. The invalidity or
unenforceability of any provision of this Agreement shall not affect or limit
the validity and enforceability of the other provisions.

 

  B. If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
shall nevertheless continue in full force without being impaired or invalidated.

 

  C. Executive expressly acknowledges that Company has advised Executive to
consult with independent legal counsel of his choosing to review and explain to
Executive the legal effect of the terms and conditions of this Agreement prior
to Executive’s signing this Agreement.

 

  D. This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties with respect to the employment of Executive by
Company, and contains all of the covenants and agreements between the parties
with respect to such employment in any manner whatsoever. Each party to this
Agreement acknowledges that no representations, inducements, promises or
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, that are not stated in this Agreement, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding.

 

  E. Any modifications to this Agreement will be effective only if in writing
and signed by the party to be charged.

 

  F. Any payments to be made by Company hereunder shall be made subject to
applicable law, including required deductions and withholdings.

 

  G. Section 409A of the Code.

 

  1. It is intended that the provisions of this Agreement comply with
Section 409A of the Code and the regulations and guidance promulgated thereunder
(collectively, “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. Notwithstanding the foregoing, the Company
shall have no liability with regard to any failure to comply with Code
Section 409A so long as it has acted in good faith with regard to compliance
therewith.

 

  2. If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

 

12



--------------------------------------------------------------------------------

  3. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of amounts
or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean Separation from Service.

 

  4. If Executive is deemed on the date of termination of his employment to be a
“specified employee”, within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then:

 

  a. With regard to any payment, the providing of any benefit or any
distribution of equity upon separation from service that constitutes “deferred
compensation” subject to Code Section 409A, such payment, benefit or
distribution shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (ii) the date of the Executive’s death; and

 

  b. On the first day of the seventh month following the date of Executive’s
Separation from Service or, if earlier, on the date of his death, (x) all
payments delayed pursuant to this Section VIII(G)(4) (whether they would
otherwise have been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, with
simple interest at the Wall Street Journal Prime Rate in effect on the date of
termination of employment, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal dates
specified from them herein and (y) all distributions of equity delayed pursuant
to this Section VIII(G)(4) shall be made to Executive.

 

  5.

With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated without regard to expenses reimbursed under any
arrangement

 

13



--------------------------------------------------------------------------------

 

covered by Section 105(b) of the Code solely because such expenses are subject
to a limit related to the period the arrangement is in effect and (iii) such
payments shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense occurred.

 

  6. Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

 

  H. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors, heirs (in the case of the Executive)
and assigns. The rights or obligations under this Agreement may be not be
assigned or transferred by either party, except that such rights or obligations
may be assigned or transferred pursuant to a merger or consolidation in which
the Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.

 

  I. This Agreement may be executed with electronic signatures, in any number of
counterparts, as shall subsequently be executed with actual signatures. The
electronically signed Agreement shall constitute one original agreement.
Duplicates and electronically signed copies of this Agreement shall be effective
and fully enforceable as of the date signed and sent.

 

  J. All notices and other communications to be made or otherwise given
hereunder shall be in writing and shall be deemed to have been given when the
same are (i) addressed to the other party at the mailing address, facsimile
number or email address indicated below, and (ii) either: (a) personally
delivered or mailed, registered or certified mail, first class postage-prepaid
return receipt requested, (b) delivered by a reputable private overnight courier
service utilizing a written receipt or other written proof of delivery, to the
applicable party, (c) faxed to such party, or (d) sent by electronic email. Any
notice sent in the manner set forth above by United States Mail shall be deemed
to have been given and received three (3) days after it has been so deposited in
the United States Mail, and any notice sent in any other manner provided above
shall be deemed to be given when received. The substance of any such notice
shall be deemed to have been fully acknowledged in the event of refusal of
acceptance by the party to whom the notice is addressed. Until further notice
given in according with the foregoing, the respective addresses, fax numbers and
email addresses for the parties are as follows:

 

14



--------------------------------------------------------------------------------

If to Company:

Discovery Communications, LLC

One Discovery Place

Silver Spring, MD 20910-3354

Attention: Carrie Storer, Esq.

Fax: (240) 662-8656

Email: Carrie_Storer@discovery.com

 

If to Executive:    With a copy to:      Peter Liguori    Del, Shaw, Moonves,
Tanaka,    at the home address then on file    Finkelstein & Lezcano    with the
Company    2120 Colorado Avenue, Suite 200       Santa Monica, California 90404
      Attention: Ernest Del, Esq.   

In witness whereof, the parties have caused this Agreement to be duly executed
as of the date set forth above.

 

      /s/ Peter Liguori

Executive

      /s/ David Zaslav

Discovery Communications, LLC

 

15



--------------------------------------------------------------------------------

EXHIBIT A

Relocation and Transition Benefits

I. Relocation Benefits: Executive shall receive and be subject to Company’s
relocation policy for executives at Executive’s job level during the Initial
Term, as the same may be modified from time to time, and receive all benefits
afforded under Company’s relocation policy associated with the sale of his
California residence and purchase of a home in the Washington, DC, metropolitan
area. These benefits shall be available for a relocation in 2011 or 2012.

Executive shall pay out of pocket for any relocation expenses incurred in 2011
and the Company shall reimburse for any expenses incurred in 2011 in 2012. With
respect to relocation expenses incurred in 2012, the Company shall pay directly
in 2012 for any expenses that are subject to direct payment under the relocation
policy and reimburse Executive in 2012 for any expenses that are treated as
reimbursements under the policy. The miscellaneous expense allowance and any
other allowances that are paid in lieu of reimbursement or direct payment will
be paid in 2012.

The Company shall make reimbursements due under the policy within 30 days of
receipt of documentation in a form reasonably satisfactory to the Company and in
no event later than the end of the calendar year following the year in which the
expense is incurred. These benefits are available only during the timeframe
specified and are forfeited if not otherwise used.

II. Additional Transition Benefits: In addition to the benefits provided by the
relocation policy, the Company shall provide a miscellaneous expense payment to
Executive in the amount of $100,000, less required withholdings, within the
first 30 days of employment. This payment is designed to defray, in part, costs
such as transitional housing, furniture rental and purchase of needed household
items.

The Company also shall:

 

  •  

Reimburse Executive for personal transportation expenses for travel between the
Washington, DC, metropolitan area and Executive’s residence in California, as
follows:

 

  •  

Up to $40,000 for travel expenses incurred in 2010;

 

  •  

Up to $40,000 for travel expenses incurred in 2011;

 

  •  

Up to $20,000 for travel expenses incurred in 2012.

These reimbursements shall cease in the event Executive has moved his primary
residence from California to the Washington, DC, metropolitan area. The Company
will gross up these reimbursements for any associated income taxes actually
finally borne by Executive with respect to such reimbursements, such gross up to
be paid upon satisfactory documentation of net taxes (after deductions) to be
incurred on the payments and with the payment to be made no later than the end
of the respective tax year in which Executive pays such tax;

 

16



--------------------------------------------------------------------------------

  •  

Reimburse Executive for the transport of one vehicle from his home in California
to his temporary residence in the Washington, DC, metropolitan area, provided
that the transport occurs within the first six months of the Term of Employment;

 

  •  

Provide Executive with a suitable corporate apartment in the Washington, DC,
metropolitan area for the first six months of the Initial Term (monthly cost of
up to $5,000); and

 

  •  

Make these reimbursements within 30 days of receipt of documentation in a form
reasonably satisfactory to the Company and in no event later than the end of the
calendar year following the year in which the expense is incurred. These
reimbursements are available only during the timeframes specified and are
forfeited if not otherwise used.

 

17



--------------------------------------------------------------------------------

EXHIBIT B

AGREEMENT AND GENERAL RELEASE

This Agreement and General Release (“Release”) is entered into by and between
Discovery Communications, LLC (“Company”) and
                                         (“Executive”) to resolve any and all
disputes concerning his employment with Company and his separation from
employment on                                         . Accordingly, in exchange
for the consideration and mutual promises set forth herein, the parties do
hereby agree as follows:

1. Effective close of business                                         ,
Executive’s employment with Company will terminate, and all salary continuation
and benefits will cease other than those to which Executive is entitled in
consideration for this Release as set forth in Executive’s Employment Agreement
with Company (“Agreement”), which is incorporated by reference, and as a matter
of law (e.g., COBRA benefits).

2. In consideration for Executive’s executing this Release of any and all legal
claims he might have against the Discovery Parties (as defined below), and the
undertakings described herein, and to facilitate his transition to other
employment, Company agrees to provide Executive with the consideration detailed
in Section IV(D)(“Severance Payment”) of the Agreement of the Agreement.

3. Neither Company nor Executive admits any wrongdoing of any kind, and both
agree that neither they nor anyone acting on their behalf will disclose this
Release, or its terms and conditions. Notwithstanding the foregoing, Executive
is not barred from disclosing this Release to his legal, financial and personal
advisors, immediate family or to those persons essential for Executive to
(a) implement or enforce his rights under this Release and the Agreement in
which the Release is incorporated; (b) defend himself in a lawsuit,
investigation or administrative proceeding; (c) file tax returns; (d) advise a
prospective employer, business partner or insurer of the contractual
restrictions on his post-Company employment, or (e) make other disclosures
required by law.

4. In exchange for the undertakings by Company described in the above
paragraphs:

a. Executive, for himself, his heirs, executors, administrators and assigns,
does hereby release, acquit and forever discharge Company, its subsidiaries,
affiliates and related entities, as well as all of their respective officers,
shareholders, shareholder representatives, directors, members, partners,
trustees, employees, attorneys, representatives and agents (collectively, the
“Discovery Parties”), from any and all claims, demands, actions, causes of
action, liabilities, obligations, covenants, contracts, promises, agreements,
controversies, costs, expenses, debts, dues, or attorneys’ fees of every name
and nature, whether known or unknown, without limitation, at law, in equity or
administrative, against the Discovery Parties that he may have had, now has or
may have against the Discovery Parties by reason of any matter or thing arising
from the beginning of the world to the day and date of this Release, including
any claim

 

18



--------------------------------------------------------------------------------

relating to the termination of his employment with any Discovery Party. Those
claims, demands, liabilities and obligations from which Executive releases the
Discovery Parties include, but are not limited to, any claim, demand or action,
known or unknown, arising out of any transaction, act or omission related to
Executive’s employment by any Discovery Party and Executive’s separation from
such employment, sounding in tort or contract, including any claims of
retaliation under statute, regulation, or common law, and/or any cause of action
arising under federal, state or local statute or ordinance or common law,
including, but not limited to, the federal Age Discrimination In Employment Act
of 1967, Title VII of the Civil Rights Act of 1964, as amended, the Americans
With Disabilities Act, the Family and Medical Leave Act, the Equal Pay Act, the
Worker Adjustment and Retraining Notification Act, the Fair Labor Standards Act,
the Maryland Human Rights Act, as well as any similar state or local statute(s),
in each case as any such law may be amended from time to time. The foregoing
shall, in accordance with applicable law, not prohibit or prevent Executive from
filing a Charge with the United States Equal Employment Opportunity Commission
(“EEOC”) and/or any state or local agency equivalent, and/or prohibit or prevent
Executive from participating in any investigation of any Charge filed by others,
albeit that he understands and agrees that he shall not be entitled to seek
monetary compensation for herself from the filing and/or participation in any
such Charge.

b. Executive expressly acknowledges that his attorney has advised his regarding,
and he is familiar with the fact that certain state statutes provide that
general releases do not extend to claims that the releasor does not know or
suspect to exist in his favor at the time he executes such a release, which if
known to his may have materially affected his execution of the release. Being
aware of such statutes, Executive hereby expressly waives and relinquishes any
rights or benefits he may have under such statutes, as well as any other state
or federal statutes or common law principles of similar effect, and hereby
acknowledges that no claim or cause of action against any Discovery Party shall
be deemed to be outside the scope of this Release whether mentioned herein or
not. Executive also specifically knowingly waives the provisions of Section 1542
of the Civil Code of the State of California, which reads: A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known by his must
have materially affected his settlement with the debtor. Notwithstanding the
provisions of Civil Code Section 1542 stated above and for the purpose of
implementing a full and complete release and discharge of the Discovery Parties,
Executive expressly acknowledges that this Agreement is specifically intended to
include in its effect all claims that he does not know or suspect to exist in
his favor at the time he signs this Agreement.

c. Executive hereby acknowledges that he is executing this Release pursuant to
the Agreement, and that the consideration to be provided to Executive pursuant
to Section IV(D) of the Agreement is in addition to what he would have been
entitled to receive in the absence of this Release. Executive hereby
acknowledges that he is executing this Release voluntarily and with full
knowledge of all relevant information and any and all rights he may have.
Executive hereby acknowledges that he has been advised to consult with an
independent attorney of his own choosing in connection with this Release to
explain to his the legal effect of the terms and conditions of this Release and
that Executive has consulted such an attorney for such purpose. Executive
acknowledges that he has read this Release in its entirety. Executive further
states that he fully understands

 

19



--------------------------------------------------------------------------------

the terms of this Release and that the only promises made to his in return for
signing this Release are stated herein and in the Agreement in which this
Release is incorporated. Executive hereby acknowledges that he is voluntarily
and knowingly agreeing to the terms and conditions of this Release without any
threats, coercion or duress, whether economic or otherwise, and that Executive
agrees to be bound by the terms of this Release. Executive acknowledges that he
has been given twenty-one (21) days to consider this Release, and that if
Executive is age forty (40) or over, Executive understands that he has seven
(7) days following his execution of this Release in which to revoke his
agreement to comply with this Release by providing written notice of revocation
to the General Counsel of Company no later than three business days following
such period.

d. Executive further hereby covenants and agrees that this General Release shall
be binding in all respects upon himself, his heirs, executors, administrators,
assigns and transferees and all persons claiming under them, and shall inure to
the benefit of all of the officers, directors, agents, employees, stockholders,
members and partners and successors in interest of Company, as well as all
parents, subsidiaries, affiliates, related entities and representatives of any
of the foregoing persons and entities.

e. Executive agrees that he will not disparage any Discovery Party or make or
publish any communication that reflects adversely upon any of them, including
communications concerning Company itself and its current or former directors,
officers, employees or agents. Similarly, Discovery Communications, LLC hereby
agrees that its directors, officers, and executives shall not take any actions
or make any statements, written or oral, which disparage or defame the goodwill
or reputation of Executive, or make, issue, or publish any communication of a
derogatory nature about him. This paragraph shall not prohibit the publication
of truthful, verifiable statements by any Party regarding the other Party, when
such statements are required to be made under oath to or in front of any court,
arbitrator, administrative or legislative body. The Parties shall mutually agree
upon any press release regarding Executive’s departure from the Company.

f. The Company irrevocably and unconditionally releases Executive from any and
all claims, demands, actions, causes of action, liabilities, obligations,
covenants, contracts, promises, agreements, controversies, costs, expenses,
debts, dues, or attorneys’ fees of every name and nature, without limitation, at
law, in equity or administrative, that are known to the Company as of the date
the Company executes this Release, except that nothing herein shall release the
Executive from any claims or damages based on (i) any right the Company may have
to enforce this Agreement, or (ii) any right or claim that arises after this
Release becomes effective.

5. a. If any provision of this Release is found to be invalid, unenforceable or
void for any reason, such provision shall be severed from the Release and shall
not affect the validity or enforceability of the remaining provisions.

b. Company and Executive agree that this Release, consisting of three (3) pages,
and the Agreement in which this Release is incorporated, constitutes the entire
agreement between them. The parties further warrant that they enter into this
Release freely.

 

20



--------------------------------------------------------------------------------

c. This Release shall be interpreted, enforced and governed by the laws of the
State of Maryland without regard to the choice of law principles thereof.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement and General Release
this      day of

                    , 20    .

 

EXECUTIVE

By:

 

 

Print Name:

 

 

Subscribed and sworn to before me this      day of                     ,
200    .

 

 

 

Notary Public

    My Commission Expires  

 

 

DISCOVERY COMMUNICATIONS, LLC By:  

 

Title:  

 

Print Name:  

 

Date:  

 

 

22



--------------------------------------------------------------------------------

EXHIBIT C

Approved Outside Activities

Hollywood Radio and Television Society, Board of Directors

Topps Company, Inc., Board of Directors

 

23